DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/22.
Applicant's election with traverse of Group I in the reply filed on 11/10/22 is acknowledged.  The traversal is on the ground(s) that the Examiner is not considering independent claim 1 as a whole nor considering the dependency of claims 6-9 (the dependent claims are 5-9 not 6-9 so unclear if applicant is not including claim 5 on purpose or not).  This is not found persuasive because claims 6-9 (claims 5-9 as well), are apparatus claims such that the method of production of claim 1 is completely changed as apparatus claims are final product and do not rely on the method it was made.  Instead of having full limitations, now the claims 6-9 (5-9) would be under product by process which states “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ogawa Shotaro JP 2004223836 A.
	Regarding claim 1, Ogawa Shotaro discloses (the references between parentheses relate to said document; see in particular figures 1 and 2b; the abstract; paragraphs [0022] and  0023]): a method for producing one or more concave cutouts (see the abstract) on a in particular substantially cylindrical main body (see figures 1 and 2b), in particular one or more grooves on an armature, a push rod or a magnetic keeper plate comprising the following steps:
- providing an in particular substantially cylindrical main body (28), which has a first rotation axis (see figures 1 and 2b and paragraph [0022]
- rotating the cylindrical main body (28) about the first rotation axis in a first rotation direction by means of a lathe (see figure 2b), and
- rotating a striking tool (14b), provided with a number of fly cutters (implicit or see paragraph [0023]), about a second rotation axis, which runs parallel to and offset in relation to the first rotation axis, in a second rotation direction opposite the first rotation direction (see figure 2b), so that the fly cutter engages material-removingly
with the main body (28) in order to produce the cutout (see paragraphs [0022] and [0023]),
- moving the impact tool (14b) relative to the cylindrical main body (28) along the second rotation axis (see paragraph [0022]).
	Regarding claim 4, the workpiece of D1 is made for example of
copper (see D1: paragraph [0018]), which is magnetizable in principle (see D8: the title). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa Shotaro JP 2004223836 A in view of Huber DE 4117365 C1.
	Regarding claim 2, Ogawa Shotaro lacks the cylindrical body is rotated at a first speed (n1) and the striking tool is rotated at a second speed (n2), wherein the first speed (n1) and the second speed (n2) are equal or have an integer ratio to one another.  Huber discloses the cylindrical body is rotated at a first speed (n1) and the striking tool is rotated at a second speed (n2), wherein the first speed (n1) and the second speed (n2) are equal or have an integer ratio to one another (see figure 3; column 2, lines 20-28; column 3, lines 1-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the cylindrical body and striking tool of Ogawa Shotaro rotate equally or have an integer ratio to one another as disclosed by Huber as a matter of simple substitution of relative speeds of the two and/or to provide an easily set rotating speed of the two pieces.
	Regarding claim 3, Ogawa Shotaro lacks the cylindrical main body is rotated at a first speed (n1) and the striking tool is rotated at a second speed (n2), wherein the first speed (n1) and the second speed (n2) differ from one another by a difference (Dn).  Huber discloses the cylindrical main body is rotated at a first speed and the striking tool is rotated at a second speed, wherein the first speed and the second speed differ from one another by a difference (see figure 3; column 2, lines 20-28; column 3, lines 1-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the cylindrical body and striking tool of Ogawa Shotaro rotate with the first speed and the second speed differ from one another by a difference as disclosed by Huber as a matter of simple substitution of relative speeds of the two and/or to provide an easily set rotating speed of the two pieces in which if are at different speeds then inherently has a difference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921